Same Case — Ok a Re-hearing.
The plaintiff, on a motion for a re-hearing, prays that this case be remanded for the purpose of enabling him to contradict the defendant’s answers to interrogatories on facts and articles.
Inasmuch as the District Judge had striken off the answer, which was objected to by the plaintiff on the trial below, and we came to a different conclusion, it is but proper to give to this party an opportunity of rebutting the answer of his adversary.
*646It is, therefore, ordered and decreed, that the judgment of this court be set aside; and that the judgment of the inferior court be avoided and reversed, and the case be remanded for further proceedings according to law as laid down in the opinion of this court in the premises.
It is further ordered, that the plaintiff pay the costs of this appeal.